
	

113 HR 4845 IH: To amend the Internal Revenue Code of 1986 to make permanent the deduction for mortgage insurance premiums.
U.S. House of Representatives
2014-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4845
		IN THE HOUSE OF REPRESENTATIVES
		
			June 11, 2014
			Mr. Nunes (for himself and Mr. Crowley) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to make permanent the deduction for mortgage insurance
			 premiums.
	
	
		1.Permanent deduction for mortgage insurance premiums
			(a)In generalSubparagraph (E) of section 163(h)(3) of the Internal Revenue Code of 1986 is amended by striking
			 clause (iv).
			(b)Effective dateThe amendment made by this section shall apply to amounts paid or accrued after December 31, 2013,
			 and to amounts properly allocable to periods after such date.
			
